RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2391-21

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

M.C.,

          Defendant-Appellant,

and

B.W. (deceased),

     Defendant.
________________________

IN THE MATTER OF
A.C., a minor.
________________________

                   Argued June 7, 2022 – Decided July 11, 2022

                   Before Judges Sumners and Vernoia.

                   On appeal from interlocutory orders of the Superior
                   Court of New Jersey, Chancery Division, Family Part,
            Monmouth County, Docket Nos. FN-13-0067-22 and
            FD-13-0427-22.

            Daniel Fraidstern, Assistant Deputy Public Defender,
            argued the cause for appellant M.C. (Joseph E. Krakora,
            Public Defender, attorney; Daniel Fraidstern, of
            counsel and on the briefs).

            Kevin Lauerman argued the cause for respondents
            A.W. and R.W. (The DeTommaso Law Group, LLC,
            attorneys; Michael J. DeTommaso, of counsel and on
            the brief).

            Jacalyn M. Estrada, Deputy Attorney General, argued
            the cause for respondent New Jersey Division of Child
            Protection and Permanency (Matthew J. Platkin,
            Attorney General, attorney; Melissa H. Raksa,
            Assistant Attorney General, of counsel; Jacalyn M.
            Estrada, on the brief).

            Jacqueline Pham, Assistant Deputy Public Defender,
            argued the cause for minor (Joseph E. Krakora, Public
            Defender, Law Guardian, attorney; Meredith Alexis
            Pollock, Deputy Public Defender, of counsel;
            Jacqueline Pham, of counsel and on the brief).

PER CURIAM

      This matter comes to us on an emergent appeal by defendant M.C.

(Michael)1 seeking review of the Family Part March 29, 2022 orders in a Title



1
  We use a pseudonym to refer to the child and initials to refer to the parties and
other related individuals to protect their privacy and preserve the confidentiality
of these proceedings. R. 1:38-3(d)(12).


                                                                              A-2391-21
                                        2
302 non-dissolution custody action (FD) filed by respondents A.W. and R.W.,

resource parents and maternal grandparents of Michael's daughter, A.C.

(Alicia); and a Title 9 3 abuse and neglect complaint (FN) filed by respondent

New Jersey Division of Child Protection's (Division).

        In the FD matter, the judge determined that under V.C. v. M.J.B., 163 N.J.

200 (2000), the maternal grandparents made a prima facie showing of

psychological parenthood based solely on their certifications without

conducting an evidentiary hearing. In the FN matter, the judge allowed the

maternal grandparents to participate without filing a motion to intervene, to have

access to the Division's confidential case file, and to conduct discovery. Having

considered the arguments presented in light of the record and applicable law, we

reverse and remand for an evidentiary hearing to determine whether the maternal

grandparents are Alicia's psychological parents, and reverse the order allowing

them access to the confidential files and to conduct discovery.




2
    N.J.S.A. 30:4C-11 to 15.4.
3
    N.J.S.A. 9:6-1 to -8.114.


                                                                             A-2391-21
                                         3
                                       I

      Born in June 2014, Alicia is the daughter of B.W. (Brittany) and Michael.

Due to Brittany and Michael's respective substance abuse addictions and

Brittany's mental health issues, the Division was involved with the family from

2015 through 2018, when Brittany accepted the Division's services and achieved

sustained sobriety, allowing her to safely parent Alicia. From October 2018 to

December 2021, Alicia lived with her mother in Marlboro Township and had

supervised visits with her father.

      On the morning of December 4, 2021, Michael found Brittany lifeless on

her living room couch, having died of a drug overdose. Alicia was asleep in her

room at the time. Michael admitted to using cocaine with Brittany and sleeping

over the prior night after Alicia went to bed. The Division conducted a Dodd 4

removal of Alicia that evening after being notified by the police of Alicia's

situation. Alicia was placed in resource care with her maternal grandparents,



4
   "A 'Dodd removal' refers to the emergency removal of a child . . . without a
court order, pursuant to the Dodd Act, which . . . is found at N.J.S.A. 9:6-8.21
to -8.82. The Act was authored by former Senate President Frank J. 'Pat' Dodd
in 1974." N.J. Div. of Youth & Fam. Servs. v. N.S., 412 N.J. Super. 593, 609
n.2 (App. Div. 2010). When the Division removes a child from a parent's care
on an emergent basis, the Family Part must "hold a hearing on the next court
day, whereby the safety of the child shall be of paramount concern." N.J.S.A.
9:6-8.31.
                                                                           A-2391-21
                                       4
who lived in Moorestown. The Division claimed it did not consider placing her

with her paternal grandparents who lived in New York because the out-of-state

approval could not be immediately obtained and it would have required Michael,

who lives with them, to find alternative housing.

      Following its investigation, the Division filed an order to show cause for

care, custody, and supervision of Alicia and appointed a Law Guardian for

Alicia. The FN complaint alleged concerns about Michael's history of substance

abuse, including using drugs in Alicia's presence and that he used cocaine on the

night of Brittany's fatal drug overdose.

      At the subsequent order to show cause hearing on December 7, a Division

caseworker testified regarding Alicia's desire to stay with her father.      The

caseworker stated that Michael convinced Alicia that she could not be with him

at that time.   Michael consented to the Dodd removal, and the Division's

application for custody was granted. The trial judge ordered Alicia to remain in

resource care with her maternal grandparents, while her paternal grandparents

were explored as another placement option. In the meantime, Michael was

granted daily phone contact with Alicia. The Division was ordered to refer

Alicia to mental health services, including grief counseling, and Michael was




                                                                            A-2391-21
                                           5
ordered to undergo substance abuse evaluations.         The judge also ordered

Michael could have supervised visits with Alicia.

      About two weeks later, the parties reconvened to address the Division's

order to show cause. Michael requested to be reunified with his daughter. Both

the Division and Law Guardian opposed because he missed three substance

abuse evaluations and recently tested positive for "various substances" while in

a methadone program. The judge denied Michael's request but granted him

extended visits with Alicia—including overnights, weekends, and an extended

Christmas visit—all to be supervised by the paternal grandparents and paternal

aunt, and the judge allowed him to continue his daily phone calls with her. The

judge reaffirmed her prior order that Alicia have grief counseling because it had

yet to be arranged.

      Thereafter,     Michael   successfully   participated   in   a   methadone

maintenance/intensive outpatient program. He also had consistent weekend

visitations with Alicia, supervised by his parents or aunt.

      On January 18, 2022, the maternal grandparents filed a fifty-eight-page

FD petition against Michael seeking custody of Alicia on the basis that they

were her psychological parents, despite the Division being the legal custodian

of Alicia. Michael was not listed in the petition as Alicia's legal custodian. To


                                                                            A-2391-21
                                        6
support their claim, the maternal grandparents' submitted certifications

emphasizing their psychological connection to Alicia and detailing Michael's

unfitness.

      Three weeks later, a case management conference was conducted for both

the FN and FD matters.       After being informed that the Division, the Law

Guardian, and Michael had not been provided with the FD petition, the judge

provided them copies, but only allowed them approximately fifteen minutes

recess to review the petition before reconvening. The judge then decided that

the FD and FN matters would be dealt with simultaneously as to custody and

parenting time only.     While acknowledging that the FN proceeding was

confidential, the judge reasoned the custody and parenting time issues

overlapped and all other issues, including the "compliance issues," would be

addressed separately under the FN proceeding.

      Michael again requested reunification with Alicia as well as unsupervised

visits, this time with the support of the Division and the Law Guardian. The

Division contended that due to Michael's ongoing compliance with services, and

given the negative results for all his random drug screens in January, it no longer

sought a substance abuse evaluation for Michael. The Division also reported

that it had "not established" the allegations of abuse and neglect against Michael


                                                                              A-2391-21
                                        7
and, therefore, a Title 9 fact-finding was unnecessary. The Division therefore

recommended reunification should take place in New York, with supervision by

the paternal grandparents and aunt until there was satisfaction with Michael's

continued compliance with substance abuse treatment.             In support of

reunification, the Law Guardian contended Alicia felt safe with her father and

enjoyed her visits with him.        Nonetheless, the judge denied Michael's

reunification request.

      Michael requested that the FN case be decided separately from the FD

case. The Division and the Law Guardian agreed. The judge disagreed, deciding

to maintain the "status quo" and schedule a best interest hearing to resolve the

custody issue.

      With respect to the FD case, Michael argued it should be stayed pending

the determination of the FN case, so that he could have the opportunity to

remediate the problems that led to Alicia's removal. The judge disagreed,

determining that there had been no removal from the father since he did not have

legal or residential custody of Alicia.

      Michael then requested an imminent risk hearing pursuant to N.J.S.A.

9:6-8.32 and dismissal of the FD petition for "fail[ure] to name the proper

parties, . . . no motion to intervene, and . . . [in]sufficient time [for him] to


                                                                            A-2391-21
                                          8
remediate the situation that led to the child's placement in foster care." He

argued that given the procedural posture of the case, the judge should be using

an imminent risk standard because Alicia had been removed from his care

pursuant to a FN case. The Law Guardian agreed. Citing Watkins v. Nelson,

163 N.J. 235 (2000), the Law Guardian argued that the maternal grandparents

had not met their burden of demonstrating Michael was unfit or that they were

Alicia's psychological parents, thus a best interest hearing would be

"premature."

      The judge rejected these arguments as well. She stressed that had Michael

been a fit parent, "he would've had custody [of his daughter] . . . throughout his

time as her father."

      Additionally, the Division argued the FD custody case be dismissed

because the maternal grandparents did not file a motion to intervene and argued

that a prima facie case of psychological parentage had not been established. The

Division also asked the judge to require the maternal grandparents, as Alicia's

resource parents, comply with the Division's licensing requests. Both requests

were denied.

      In sum, the judge ordered that Alicia remain in the legal and physical

custody of the Division and in the physical custody of the maternal grandparents.


                                                                             A-2391-21
                                        9
Furthermore, the judge reaffirmed her prior order that Alicia receive grief

counseling as it had not been done. The judge later amended the order to clarify

that Alicia was to remain in the Division's legal and physical custody; and the

Division placed her with her maternal grandparents under presumptive

eligibility due to their past designation as approved supervisors over Brittany.

      The maternal grandparents subsequently filed a motion requesting:

adjournment of the best interests hearing scheduled for March 14; access to the

Division's FN file subject in camera review by the judge to decide what is

relevant to their claim; Michael submit to various forms of drug testing and

screenings and a psychological evaluation and risk assessment; permission to

have party and non-party depositions; and authorization of the release of

unredacted Marlboro Township police reports concerning Michael. This was

followed by their emergent application to suspend Michael's visitation until a

"neutral individual" was appointed to supervise his visits with Alicia.

      The judge heard the motions and converted the originally scheduled best

interest hearing to a case management conference. The judge initially proceeded

with the FN case outside the presence of the maternal grandparents and their

counsel.   The Division reported that Alicia no longer wanted to call the




                                                                            A-2391-21
                                       10
grandparents on the weekends while visiting her father and was refusing to do

so.

      The judge determined the maternal grandparents made a prima facie case

for psychological parentage, stating:

            The only certifications [I] have in this case are from the
            [maternal grandparents]. The only sworn statements I
            have are from the maternal grandparents, who both
            have set forth under the law [in] V.C. [v.] M.J.B. . . .
            [and] Watkins [v.] Nelson . . . . [T]he only ones who
            have provided any proofs whatsoever are the maternal
            grandparents. And they have indicated that . . . they
            have lived with the child. The mother, before she
            passed away, . . . fostered the[ir] relationship with the
            child.
                   The maternal grandmother, . . . set forth
            extensively in her certification how she has performed
            parental functions for the child, and that a bond has
            been formed. . . . [W]e have nothing from the father; no
            certification, no response, nothing.

                  ....

                  . . . [The maternal grandparents] made out a prima
            facie case. . . . [T]he case isn't over. The [final]
            decision hasn't been made. . . . [B]ut they have provided
            a basis for their request. The child herself spoke about
            having her own room at . . . their home, having her own
            bedroom at their home. So that's in the complaint.

      The judge rejected Michael's contentions that there was a lack of evidence

to find that the maternal grandparents were psychological parents, that he was

an unfit parent, and that he needed additional drug and alcohol testing. The

                                                                           A-2391-21
                                        11
judge ordered that both the maternal grandparents and Michael could request

psychological evaluations, best interest evaluations, and depositions of each

other. The judge did not consolidate the matters because Michael's counsel

would be representing him in both the FN and FD dockets. Michael's request

for a stay to seek interlocutory appeal was denied.

      On April 6, we granted Michael's application for permission to file an

emergent appeal. His subsequent emergent motion for leave to appeal and for a

stay pending appeal was also granted.

                                        II

      Legal decisions of Family Part judges are reviewed under the same de

novo standard applicable to legal decisions in other cases. Rowe v. Bell &

Gossett Co., 239 N.J. 531, 552 (2019); Reese v. Weis, 430 N.J. Super. 552, 568

(App. Div. 2013). Nonetheless, this court "review[s] the Family Part judge's

findings in accordance with a deferential standard of review, recognizing the

court's 'special jurisdiction and expertise in family matters.'"     Thieme v.

Aucoin-Thieme, 227 N.J. 269, 282-83 (2016) (quoting Cesare v. Cesare, 154

N.J. 394, 413 (1998)).    "We invest the family court with broad discretion

because of its specialized knowledge and experience in matters involving

parental relationships and the best interests of children." N.J. Div. of Youth &


                                                                           A-2391-21
                                        12
Fam. Servs. v. F.M., 211 N.J. 420, 427 (2012). "Thus, 'findings by the trial court

are binding on appeal when supported by adequate, substantial, credible

evidence.'" Thieme, 227 N.J. at 283 (quoting Cesare, 154 N.J. at 411-12). That

deference, however, is still contingent upon the trial court's findings being based

upon evidence within the record.        We owe no deference a trial judge's

conclusions that are not supported by credible evidence in the record. N.J. Div.

of Child Prot. & Perm. v. S.G., 448 N.J. Super. 135, 142-43 (App. Div. 2016).

                                        III

      Before us, Michael, joined by the Division and the Law Guardian,

contends the trial judge erred in finding that the maternal grandparents made a

prima facie showing that they are Alicia's psychological parents under V.C.

based solely on the grandparents' certifications without first conducting an

evidentiary hearing to determine the grandparents' psychological parenthood or

Michael's parental unfitness. Additionally, they argue that because the maternal

grandparents did not petition to intervene in the FN case, the judge erred by

holding the FN and FD hearings together; granting the disclosure of confidential

Division files to the maternal grandparents; allowing discovery to the non-party

resource maternal grandparents; and requiring Michael to undergo evaluations

and testing without first establishing his unfitness or the grandparents'


                                                                              A-2391-21
                                       13
psychological parentage. The Division also argues that because the maternal

grandparents have no standing in the FN proceeding, the judge improperly

allowed them to participate in the matter.

      The maternal grandparents maintain that their certifications made a prima

facie showing of their psychological parenthood, and the failure to rebut their

certifications shows there's no genuine factual dispute regarding their

psychological parenthood. They also argue Michael's unfitness is self-evident

by his admitted drug relapse in December; therefore, the trial judge properly

declared them Alicia's psychological parents and allowed discovery prior to the

best interests hearing.

                                       IV.

      On the issue of custody, the best interests of the child is the trial judge's

primary consideration. Kinsella v. Kinsella, 150 N.J. 276, 317 (1997). Where,

however, a third party seeks custody, a two-step analysis is conducted. In

K.A.F. v. D.L.M., we pronounced:

            The first step requires the court to determine whether
            the presumption in favor of the legal parent is overcome
            by either a showing of "unfitness" or "exceptional
            circumstances." Watkins, . . . 163 N.J. at 247, 254. In
            Watkins, the Court emphasized that one of those
            grounds must be proven before the trial court proceeds
            to the second step of the analysis. Id. at 237 . . . ("That
            presumption can be rebutted by proof of gross

                                                                              A-2391-21
                                       14
           misconduct, abandonment, unfitness, or the existence
           of 'exceptional circumstances,' but never by a simple
           application of the best interests test."). It is only after
           that presumption has been rebutted that the court
           proceeds to the determination whether awarding
           custody or other relief to the third party would promote
           the best interests of the child. Id. at 254 . . . ; P.B. [v.
           T.H.], . . . 370 N.J. Super. [586,] 594 [(App. Div. 2004)]
           ....

           [437 N.J. Super. 123, 134 (App. Div. 2014) (emphasis
           added.)]

     Under Watson, unfitness is determined by the application of the parental

termination standard under N.J.S.A. 30:4C-15.1(a), which provides:

           (1) The child's safety, health, or development has been
           or will continue to be endangered by the parental
           relationship;

           (2) The parent is unwilling or unable to eliminate the
           harm facing the child or is unable or unwilling to
           provide a safe and stable home for the child and the
           delay of permanent placement will add to the harm;

           (3) The division has made reasonable efforts to provide
           services to help the parent correct the circumstances
           which led to the child's placement outside the home and
           the court has considered alternatives to termination of
           parental rights; and

           (4) Termination of parental rights will not do more
           harm than good.

     To prove psychological parentage, a party must prove:



                                                                          A-2391-21
                                       15
            (1) that the biological or adoptive parent consented to,
            and fostered, the petitioner's formation and
            establishment of a parent-like relationship with the
            child; (2) that the petitioner and the child lived together
            in the same household; (3) that the petitioner assumed
            the obligations of parenthood by taking significant
            responsibility for the child's care, education and
            development, including contributing towards the child's
            support, without expectation of financial compensation
            [a petitioner's contribution to a child's support need not
            be monetary]; and (4) that the petitioner has been in a
            parental role for a length of time sufficient to have
            established with the child a bonded, dependent
            relationship parental in nature.

            [V.C., 163 N.J. at 223 (alteration in original) (quoting
            Holtzman v. Knott, 533 N.W.2d 419, 421 (Wis.
            1995)).]

      Proof that a third party has become a child's psychological parent by

assuming the role of his or her legal parent who has been unable or unwilling to

undertake the obligations of parenthood will suffice to establish exceptional

circumstances. Id. at 219. Even so, proof of the existence of a parent-child bond

is "most important," which generally "require[s] expert testimony." Id. at 226,

227. Such proof will place the third party "in parity" with the legal parent. Id.

at 227.

      In this case, the trial judge prematurely determined that the maternal

grandparents were Alicia's psychological parents based solely on their

certifications without first conducting an evidentiary hearing. Given Michael's

                                                                            A-2391-21
                                       16
objections, the judge should not have based her decision on the maternal

grandparents' certifications. We agree with Michael and the Division that under

the first prong of V.C., there was no evidence that Alicia's biological and legal

parents––Brittany and Michael––consented to and fostered a psychological

parent relationship between Alicia and the maternal grandparents.              The

Division's temporary placement of Alicia with her maternal grandparents does

not equate to "conferr[ing] custody upon the foster parents as required by the

first prong of the psychological parent test." N.J. Div. of Youth & Fam. Servs.

v. D.P., 422 N.J. Super. 583, 602 (App. Div. 2011).             The grandparents

"emotional ties that unavoidably developed neither result in psychological

parent status nor otherwise confer an interest permitting standing to intervene in

a Title [9] best interests hearing." Id. at 602-03. Moreover, we question the

evidential support for the judge's finding of a "parent-child bond," as required

by the fourth prong, given the grandparents' certifications that Alicia, along with

Brittany, had not lived with them for four years before Brittany passed. This

co-habitation absence for so many years should be addressed in an evidentiary




                                                                              A-2391-21
                                       17
hearing. Our remand shall not be construed as an expression of an opinion on

the merits of maternal grandparents' claim to the relief requested. 5

                                        V.

      Michael, the Division, and the Law Guardian all maintain it was improper

for the judge to join the Title 9 and Title 30 hearings together. We disagree.

      "New Jersey's scheme for the protection of children against abuse or

neglect is codified in Title [9] of the New Jersey Statutes." N.J. Div. of Youth

& Fam. Servs. v. R.D., 207 N.J. 88, 108-09 (2011). In Title 9 proceedings,

"[t]he safety of children is the paramount concern." Id. at 109 (alteration in

original) (quoting N.J. Div. of Youth and Fam. Servs. v. M.C. III, 201 N.J. 328,

343 (2010)). Title 30 governs guardianship and parental termination actions,

using the best interest of the child test as the guiding principle. Id. at 110-11.

"Although an abuse or neglect proceeding under Title [9] may lead to a

guardianship/termination of parental rights proceeding under Title [30]," only


5
  As noted, the court granted the maternal grandparents' requests for discovery
relevant to a best interest determination—including their requests for
comprehensive drug and alcohol analysis, hair follicle test, and psychological
evaluation of Michael; bonding evaluations; and production of unredacted
police reports from Marlboro. For the reasons we have explained, the court
erred by granting the requests for discovery in the FD matter based on its
incorrect determination that the maternal grandparents made a prima facie
showing of psychological parentage. We therefore reverse those portions of the
court's order granting the maternal grandparents' discovery requests.
                                                                             A-2391-21
                                       18
Title 9 governs abuse and neglect hearings by the Division. Id. at 111-12;

N.J.S.A. 9:6-8.33 and 8.44.      "The statutory schemes are distinct, and the

Division may proceed concurrently but separately under both." N.J. Div. of

Youth & Fam. Servs. v. N.D., 417 N.J. Super. 96, 109 (App. Div. 2010).

            When a judge has given the Division authority and
            responsibility for the care and supervision of a child
            removed from his home pursuant to Title 9 and Title 30,
            the Division may proceed under Title 30, irrespective
            of a finding of abuse or neglect. However, when the
            abuse or neglect proceeding is terminated without a
            finding that the allegations in the complaint are
            substantiated, the Title 9 action should be dismissed
            after exercise of jurisdiction under Title 30 . . . .

            [Ibid. (citations omitted).]

Thus, "[t]he outcome of the fact-finding hearing will dictate whether the court

dismisses the Title 9 action or conducts a dispositional hearing." Id. at 115. A

noncustodial parent who obtains full-time care of a child after the initiation of

child-protection proceedings "may always initiate a request for change in

custody." N.J. Div. of Youth & Fam. Servs. v. G.M., 198 N.J. 382, 402 n.3

(2009).

      "When custody issues become intertwined with child-protection actions,

then dispositional questions that lie at the intersection of the two matters become

complicated by a parent's delay in achieving circumstances that make it safe for


                                                                              A-2391-21
                                       19
the child to return to the former custodial parent." N.J. Dept. of Child. and

Fams., Div. of Youth & Fam. Servs. v. I.S., 214 N.J. 8, 41 (2013). However, "a

noncustodial parent who obtains full-time care of a child after the initiation of

child-protection proceedings 'may always initiate a request for a change in

custody,' which involves a changed[-]circumstances inquiry and, ultimately,

becomes a best[ ]interests analysis." Id. at 40 (quoting G.M., 198 N.J. at 402

n.3).   The parent to whom custody was temporarily transferred during the

child-protection litigation has the burden of proving placement with them is

optimum under the best interests standard. Id. at 40–41. Even if this process is

not followed "precisely," placement with the parent to whom custody was

temporarily assigned is suitable if returning the child to the parent from whom

she was removed would have been "[in]consistent with the court's continued

responsibility to act in the best interests of [the child]." Id. at 40, 41.

        "Judges who handle FN and FD dockets may choose to handle the matters

separately or at the same time." B.C. v. N.J. Div. of Child Prot. & Perm., 450

N.J. Super. 197, 206 (App. Div. 2017). Yet, linking a Division-instituted FN

action with an FD application for custody is not a typical proceeding and

requires the court and counsel to take particular care to ensure the protection of

the parents' rights, especially when custody of the child in the FD action is


                                                                              A-2391-21
                                         20
sought by someone other than one of the parents. See N.J. Div. of Child Prot.

& Perm. v. S.D., 453 N.J. Super. 511, 525 (App. Div. 2018). "Although it is

preferable for the [judge] to ensure that there [are] separate and distinct

proceedings at which Title 30 actions are adjudicated to disposition and [FD]

custody matters are adjudicated," the "procedure may not always prevail" and a

"consolidated procedure" may not necessarily result in any cognizable harm to

the child. I.S., 214 N.J. at 41. Notably, "[a] [judge's] technical designation of

a hearing as FD or FN should not hamper the court's mission to safeguard the

welfare of children." S.D., 453 N.J. Super. at 525. "When unusual procedures

are undertaken, however, it is crucial to ensure that the parents are represented

by counsel." Ibid.

      Based upon these guidelines and our review of the record, the trial judge

did not err in deciding to hear the FN and FD cases together. Michael was

represented by counsel in both matters, and the decision to combine them did

not in and of itself cause harm to Alicia.

                                       VI.

      Michael, the Division, and the Law Guardian contend it was improper for

the judge to allow the maternal grandparents to have access to the Division's

files in the FN matter, because the files are confidential and the maternal


                                                                            A-2391-21
                                       21
grandparents were not parties to the FN case, did not move to intervene, nor did

they meet any of the exceptions under N.J.S.A. 9:6-8.10a(b)-(g). The maternal

grandparents contend a motion to intervene is not a requirement to have access

to the Division's files and they meet the statutory exceptions.

      The relevant provisions of N.J.S.A. 9:6-8.10a state:

            a. All records of child abuse reports made pursuant to
            . . . [N.J.S.A. 9:6-8.10], all information obtained by the
            Department of Children and Families in investigating
            such reports including reports received pursuant to . . .
            [N.J.S.A. 9:6-8.40], and all reports of findings
            forwarded to the child abuse registry pursuant to . . .
            [N.J.S.A. 9:6-8.11] shall be kept confidential and may
            be disclosed only under the circumstances expressly
            authorized under subsection[] b. . . . herein. The
            department shall disclose information only as
            authorized under subsections b., c., d., e., f., and g. of
            this section that is relevant to the purpose for which the
            information is required, provided, however, that
            nothing may be disclosed which would likely endanger
            the life, safety, or physical or emotional well-being of
            a child or the life or safety of any other person or which
            may compromise the integrity of a department
            investigation or a civil or criminal investigation or
            judicial proceeding. If the department denies access to
            specific information on this basis, the requesting entity
            may seek disclosure through the Chancery Division of
            the Superior Court. This section shall not be construed
            to prohibit disclosure pursuant to paragraphs (2) and (7)
            of subsection b. of this section.

                  ....



                                                                           A-2391-21
                                       22
            b. The department may and upon written request, shall
            release the records and reports referred to in subsection
            a., or parts thereof, consistent with the provisions of . . .
            [the Comprehensive Child Abuse Prevention and
            Treatment Act, N.J.S.A.] 9:6-8.83 [to -8.114] to:
                           ....

                  (6) A court or the Office of Administrative Law,
                  upon its finding that access to such records may
                  be necessary for determination of an issue before
                  it, and such records may be disclosed by the court
                  or the Office of Administrative Law in whole or
                  in part to the law guardian, attorney, or other
                  appropriate person upon a finding that such
                  further disclosure is necessary for determination
                  of an issue before the court or the Office of
                  Administrative Law;

                         ....

                  (19) A parent, resource family parent, or legal
                  guardian when the information is needed in a
                  department matter in which that parent, resource
                  family parent, or legal guardian is directly
                  involved. The information may be released only
                  to the extent necessary for the requesting parent,
                  resource family parent, or legal guardian to
                  discuss services or the basis for the department's
                  involvement or to develop, discuss, or implement
                  a case plan for the child . . . .

      In granting access to the Division's files, courts generally look at whether

disclosure is necessary to the resolution of the case and whether the information

in the files is available elsewhere. State v. Cusick, 219 N.J. Super. 452, 458-59

(App. Div. 1987). Even though the "[files] may have a tendency to provide

                                                                             A-2391-21
                                        23
information, that it may have a tendency to be determinative of an issue before

the Court such as credibility, . . . [it] does not mean that they are to be disclosed."

Id. at 457-58. The necessity of the Division files can be found to be immaterial

to the case through an in camera review. In re Z.W., 408 N.J. Super. 535, 539

(App. Div. 2009).

      We conclude the trial judge erred in granting maternal grandparents access

to confidential Division files without them first filing and being granted a

motion to intervene, followed by the judge's in camera review of the files in

accordance with Cusick and Z.W. Considering our conclusion that there was no

proper determination of psychological parentage and given the maternal

grandparents' failure to intervene under Rules 4:33-1 or -2, they did not have

standing to proceed in the FN litigation and conduct discovery or have access to

the Division's confidential records.

      Moreover, viewing the grandparents' demand through the lens of their FD

action, the judge failed to make specific findings of fact and state her

conclusions of law and rationale for granting them access to the Division's files

pursuant to Rule 1:7-4. Even if it was proper for the trial judge to grant maternal

grandparents access to the confidential Division files, the judge failed to conduct




                                                                                 A-2391-21
                                         24
in camera review of the files to determine necessity and potential. Therefore,

the grant of access to the Division files was improper.

      Affirmed in part and reversed in part and remanded for proceedings

consistent with this opinion. We do not retain jurisdiction.




                                                                         A-2391-21
                                      25